DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 8, 22 are amended in the reply filed on 02/16/2021. Claims 13-14, 27-28 were previously withdrawn.
Applicant’s comments, see p. 21, filed 02/16/2021, with respect to the absence of rejection(s) of claim(s) 25-26 have been fully considered and are persuasive, only because the rejections were somehow missing, and it is noted that claims 11 and 12 which are properly rejected have the same exact claim limitations as claims 25 and 26, thus not allowable as Applicant stated.   The same ground(s) of rejection is made in view of Yoo.
Applicant's remaining arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that it is obvious to combine Kwon and Mahawili because they are based on completely different concepts, specifically that Kwon uses a multi-wafer turntable and Mahawili uses a single wafer coat system, and despite the claims not reciting a multi-wafer turntable, Applicant still argues that the two disclosures are incompatible. 
Examiner disagrees, and notes that Kwon discloses and reads on majority of claim 1, except for the lamps being lamp tubes and being directly exposed. Mahawili is relied upon for teaching lamps can be lamp tubes, thus Examiner does not see how that relates to a single vs multi wafer table. Additionally, not that Applicant’s argument has any merit or relevance, but Mahawili does not disclose that the table is exclusively for single wafers only, especially from where Applicant has cited in Mahawili—there is no “single” wafer disclosed, “A” or “the” does not equal “single.”  
Applicant argues that there is no suggestion for modification of Kwon with Mahawili, regarding the lamps, and argues specifically regarding shapes and how they do not fit in Kwon’s apparatus.  
Examiner disagrees, and it is noted that shapes are not being disclosed as the incorporation, but rather that the lamps are lamp tubes, which doesn’t necessarily impede on shape. Again Applicant’s argument is moot. Also para. [0048] does not teach away from tubes in Kwon.  
Lastly Applicant argues that it would not be obvious to modify Kwon by exposing the embedded lamps because such a configuration would risk coating the lamps, and that Kwon fundamentally teaches embedding (not exposing) the lamps in the heating plate. 
Examiner notes that Kwon does not disclose and specifics about the lamps being embedded in the heating plate beyond the zones details, and it is noted that Argon is flowed through which prevents contamination of the bottom of the bottom of the rotating plate (para. [0046]), which would render it preventing contamination of the exposed lamps, and not what Applicant has speculated. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Base arrangement (base, 3, para. [0006]) in claims 1-12, 15-26;
Temperature conditioning arrangement (appears to be base with lamp tubes, para. [0052]) in claims 1-12, 15-26;
Electric power control unit (134, power controller unit, para. [0056] in claim 2, 16);
Gas outlet-and-dispensing-arrangement (128, gas outlet-and-distribution-system, para. [0052] in claim 6, 20);
Piping arrangement (131, piping, para. [0058], in claims 7, 21);
Wafer retaining arrangement (129, weight ring, para. [0059] in claim 8, 22);
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0011286 to Kwon in view of US 6,310,323 to Mahawili and further in view of US 2012/0037068 to Su et al (“Su”).
Claim 1: 
•    a base arrangement (41B/47, Fig. 5) with an extended, essentially plane surface (41B [lower plate]) bordered by a protruding circular rim surface (top of 47 [baffle structured exhaust) about a center of said essentially plane surface (see Fig. 5);
•    a circular wafer carrier plate (45 [rotating plate], Fig. 5) mounted centered with respect to said center of said essentially plane surface (center of 41B), a first surface of said circular wafer carrier plate (top of 45), said extended, essentially plane surface (41B) and said protruding circular rim surface (top of 47) commonly defining a heater compartment (see where 43 is contained), said circular wafer carrier plate (45) being drivingly rotatable about a geometric axis through said center of said extended, essentially plane surface (see Fig. 5 and para. [0038] where 45 rotates through center of 41B), said circular wafer carrier plate being drivingly rotatable relative to said base arrangement (see para. [0038]);
•    a multitude of heater lamps (43a [arc lamps], Fig. 5) arranged in said heater compartment (where 43 is contained) along said extended, essentially plane surface (41B) and along the first surface of said circular wafer carrier plate (below 45) and connected to said base arrangement (see Fig. 5 where they appear to be connected), wherein said heater compartment (where 43 is contained) is operated in vacuum atmosphere (see para. [0052] where process occurs at about 1-20 torr).
However Kwon does not disclose the circular wafer carrier plate is a metal circular wafer carrier plate; the heater lamps are heater tubes; and the heater lamps are directly exposed to said first surface of said circular wafer carrier plate. It is noted that the lamps 
Mahawili discloses heaters (42 [lamps], Fig. 3) are heater lamp tubes (42, see Fig. 3 and col. 3, lines 58-64); and the heater lamps (42) are directly exposed to said first surface of said circular wafer carrier plate (bottom of 38 [platform]), and the heater lamp tubes (42) are mounted to a base arrangement (30 [base] see col. 4, lines 42-46) for the purpose of uniformly heat a substrate (see col. 3, lines 15-20).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the kind of heaters, exposure, and mounting arrangement as taught by Mahawili with motivation to uniformly heat a substrate. 
The apparatus of Kwon in view of Mahawili does not disclose that the carrier is metal. 
However Su discloses that the substrate carrier is formed from suitable metals for the purpose of attaining materials which are stable above epitaxial growth processing temperatures (see para. [0065]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the carrier material requirements taught by Su with motivation to attain materials which are stable above epitaxial growth processing temperatures.
Claim 2: The apparatus of Kwon in view of Mahawili and Su does not disclose heating to a temperature of at least 800 °C, averaged over said second surface, comprising an electric power control unit controlling power to said multitude of heater lamp tubes and configured to operate said multitude of heater lamp tubes to establish 
However Mahawili discloses an electric power control unit (“disclosed as “external power supply,” Mahawili, see col. 34, lines 43-50) controlling power to said multitude of heater lamp tubes (42) and configured to operate said multitude of heater lamp tubes (42) to establish along the second surface of said metal circular wafer carrier plate (bottom of 38 [platform], see col. 3, lines 39-45), opposite said first surface thereof, for the purpose of uniformly heating a substrate (see col. 3, lines 15-20).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the power unit taught by Mahawili with motivation to uniformly heat a substrate.
Su teaches heating to a temperature of at least 800 °C (see para. [0055]) for the purpose of uniformly heating substrates (see para. [0021]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the minimum temperature requirement taught by Su with motivation to uniformly heat substrates.
Claim 7: The apparatus of Kwon in view of Mahawili and Su does not disclose comprising a piping arrangement in said base arrangement conceived to flow a liquid herein.
However Mahawili discloses comprising a piping arrangement (28 [support], Fig. 5) in a base arrangement (30 [base]) conceived to flow a liquid herein (see col. 4, lines 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the piping arrangement taught by Mahawili with motivation to dissipate heat generated by the lamps when energized, and to transfer heat from lamps by conduction and convection.
Claim 9: The apparatus of Kwon in view of Mahawili and Su discloses said heater lamp tubes (42, Fig. 3, Mahawili) having a thickness filling said heater compartment (cavity under 38) between said extended essentially plane surface and said first surface of said metal circular wafer carrier plate without contacting the extended essentially plane surface and said first surface of said metal circular wafer carrier plate (bottom surface of 38, see Fig. 2, see col. 7, lines 20-35).
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above and further in view of US 2009/0101633 to Aggarwal et al (“Aggarwal"). 
Claims 3-5: The apparatus of Kwon in view of Mahawili and Su does not disclose (claim 3) the multitude of heater lamp tubes consisting of a multitude of heater lamp tubes, mounted in said heater compartment and equally oriented with respect to radial direction from said center to said circular rim surface; (claim 4) the length extension direction of said heater lamp tubes being angularly offset from said radial direction; (claim 5)
 However Aggarwal discloses various heating lamp configurations and arrangements to consider including radial, collinear, parallel, vertically offset, or in any other manner suitable, and lamps of equal or non-equal lengths (see p. 3, para. [0035-0037]) for the purpose of allowing localized heat control of the substrate (see p. 3, para. [0036-0037]).
Regarding adjustability of the position of the lamps, the courts have held that adjustability, where needed, is not a patentable advance.  MPEP 2144.04 V (D).
 It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the lamp tube optimization teachings of Aggarwal with motivation to allow localized heat control of the substrate.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above and further in view of US 2009/0269490 to Moriyama et al (“Moriyama”).
Claim 6: The apparatus of Kwon in view of Mahawili and Su does not disclose comprising a gas outlet-and dispensing-arrangement through and along said second surface of said metal circular wafer carrier plate.
However Moriyama discloses a gas outlet-and dispensing-arrangement (107 [exhaust pipe], Fig. 1) through and along a first surface of a circular wafer carrier plate (bottom of 102 [susceptor], see Fig. 1, where gases flow through holes 106 and along 102) for the purpose of serving as an exhausting means from a second region (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outlet/dispensing arrangement taught by Moriyama with motivation to serve as an exhausting means from a second region.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above and further in view of US 6,210,539 to Tanaka et al (“Tanaka”). 
Claim 8: The apparatus of Kwon in view of Mahawili and Su does not disclose comprising a wafer retaining arrangement operationally coupled to said metal circular wafer carrier plate, wherein said wafer retaining arrangement is a weight-ring dimensioned so as to reside on the periphery of a wafer to be processed.
Tanaka discloses comprising a wafer retaining arrangement (18 [clamp ring], Fig. 1) operationally coupled to a wafer carrier plate (7 [ substrate support portion]), wherein said wafer retaining arrangement (18) is a weight-ring (18) dimensioned so as to reside on the periphery of a wafer (8 [substrate]) to be processed.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the wafer retaining arrangement and specific kind with bias source and configuration as taught by Tanaka with motivation to apply a bias to the substrate through the weight ring thereby improving plasma potential uniformity.
Claims 10, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above and further in view of US 3,836,751 to Anderson.
Claim 10: The apparatus of Kwon in view of Mahawili and Su does not disclose said extended essentially plane surface and said protruding peripheral circular rim surface being heat reflector surfaces.
However Anderson discloses the upper surface (17a, Fig. 2) of a block (17) is polished to serve as a reflecting surface, and heating elements are mounted in the elongated parabolic recesses formed in the upper surface (which appears to be essentially plane surface with rims, see Fig. 2), for the purpose of providing highly reflective surfaces which serve to direct the heat from the heating element to a different region (see col. 3, lines 1-13). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate reflector surfaces as taught by Anderson with motivation to provide highly reflective surfaces which serve to direct the heat from the heating element to a different region.
Claim 30: The apparatus of Kwon in view of Mahawili, Su and Anderson disclose wherein the extended essentially plane surface (17a [surface] of 17 [block], Fig. 2, Anderson) and the protruding peripheral circular rim surface (20 [elongated parabolic recesses] of 17) are high gloss polished heat reflector surfaces (see col. 3, lines 5-13 where they are highly polished).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above, and further in view of US 6,658,895 to Lieberman, et al (“Liberman”).
Claim 11:  The apparatus of Kwon in view of Mahawili and Su does not disclose the metal circular wafer carrier plate being electrically isolated from said base arrangement and to be electrically connected to an electric biasing source. 
However Liberman discloses (claim 11) a metal circular wafer carrier plate (49, substrate holder, Fig. 2) being electrically isolated from said base arrangement (33, vacuum chamber, see also col. 4, lines 34-38) and the metal circular wafer (49) carrier plate being electrically connected to an electric biasing source (55, power supply) for the purpose of forming a uniform layer film with a specific thickness (see col. 3, lines 7-11). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the bias configuration taught by Lieberman with motivation to form a uniform layer film with a specific thickness.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above, and further in view of US 2005/0053369 to Yoo.
Claim 12:  The apparatus of Kwon in view of Mahawili and Su does not disclose said wafer carrier plate being conceived for one of:
•    a 100 mm diameter wafer, said multitude consisting of four 500W halogen heater lamp tubes,
•    a 150 mm diameter wafer, said multitude consisting of five 500W halogen heater lamp tubes,
•    a 200 mm diameter wafer, said multitude consisting of ten 250W halogen heater lamp tubes.
However Mahawili discloses a wafer carrier plate (10, platform, Fig. 1) with thickness and diameter dimensions to accommodate substrate diameters of 150, 200, 300 or more mm for the purpose of permitting the thickness of the member to contact the substrate yet providing sufficient structural integrity to withstand the rapid heat up rates associated with thermal processing of semiconductor substrates (see col. 6, lines 25-38).  Mahawili also discloses tungsten halogen lamps as the heating source (not shown, see col. 4, lines 44-55).
Also Yoo discloses a bank of well-known tungsten-halogen lamps with power requirements of between about 500 Watts and 50 kWatts (see p. 2-3, para. [0031]) for the purpose of uniformly and controllably heating the surface of a semiconductor substrate during thermal processing (see p. 1, para. [0008]). It is noted that a “bank” as a general definition could comprise any number of lamps as necessary.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the substrate accommodations, lamp power requirements with an optimized number of lamps all taught by Mahawili and Yoo with motivation to permit the thickness of the member to contact the substrate yet providing sufficient structural integrity to withstand the rapid heat up rates associated with thermal processing of semiconductor substrates and uniformly and controllably heat the surface of a semiconductor substrate during thermal processing.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 1, 2, 7, 9 above, and further in view of US 6,022,413 to Shinozaki. 
Claim 29: The apparatus of Kwon in view of Mahawili and Su does not disclose wherein the heater compartment is considered capable to be formed as a closed bin between the bottom surface of said metal circular wafer carrier plate, the essentially planar surface of the base arrangement, and the protruding circular rim surface of the base arrangement.
However Shinozaki discloses wherein a heater compartment (compartment of 7/8/20, Fig. 1) is considered capable to be formed as a closed bin between the bottom surface of circular wafer carrier plate (8 [susceptor]), the essentially planar surface of the base arrangement (bottom of 7 [vertical sleeve] which is 2 [support base]), and the protruding circular rim surface of the base arrangement (rim of 7, col. 8, lines 15-20), for the purpose of preventing the heater from being contaminated by the gases in the reaction chamber and also from contaminating the gases in the reaction chamber (see col. 8 lines 15-20). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the closed bin requirement as taught by Shinozaki with motivation to prevent the heater from being contaminated by the gases in the reaction chamber and also from contaminating the gases in the reaction chamber.
Claims 13 and 14: (Withdrawn).
Claims 15, 16, 21, 23, 24, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0011286 to Kwon in view of US 6,310,323 to Mahawili and further in view of US 2012/0037068 to Su et al (“Su”) US 3,836,751 to Anderson.
Claim 15:  Kwon discloses a wafer holder and temperature conditioning arrangement to be mounted to a vacuum wafer treatment chamber, comprising:
•    a base arrangement (41B/47, Fig. 5) with an extended, essentially plane surface (41B [lower plate]) bordered by a protruding circular rim surface (top of 47 [baffle structured exhaust) about a center of said essentially plane surface (see Fig. 5);
•    a circular wafer carrier plate (45 [rotating plate], Fig. 5) mounted centered with respect to said center of said essentially plane surface (center of 41B), a first surface of said circular wafer carrier plate (top of 45), said extended, essentially plane surface (41B) and said protruding circular rim surface (top of 47) commonly defining a heater compartment (see where 43 is contained), said circular wafer carrier plate (45) being drivingly rotatable about a geometric axis through said center of said extended, essentially plane surface (see Fig. 5 and para. [0038] where 45 rotates through center of 41B), said circular wafer carrier plate being drivingly rotatable relative to said base arrangement (see para. [0038]);
•    a multitude of heater lamps (43a [arc lamps], Fig. 5) arranged in said heater compartment (where 43 is contained) along said extended, essentially plane surface (41B) and along the first surface of said circular wafer carrier plate (below 45) and connected to said base arrangement (see Fig. 5 where they appear to be connected), wherein said heater compartment (where 43 is contained) is operated in vacuum atmosphere (see para. [0052] where process occurs at about 1-20 torr).
However Kwon does not disclose the circular wafer carrier plate is a metal circular wafer carrier plate; the heater lamps are heater tubes; and the heater lamps are directly 
Mahawili discloses heaters (42 [lamps], Fig. 3) are heater lamp tubes (42, see Fig. 3 and col. 3, lines 58-64); and the heater lamps (42) are directly exposed to said first surface of said circular wafer carrier plate (bottom of 38 [platform]), and the heater lamp tubes (42) are mounted to a base arrangement (30 [base] see col. 4, lines 42-46) for the purpose of uniformly heat a substrate (see col. 3, lines 15-20).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the kind of heaters, exposure, and mounting arrangement as taught by Mahawili with motivation to uniformly heat a substrate. 
The apparatus of Kwon in view of Mahawili does not disclose that the carrier is metal. 
However Su discloses that the substrate carrier is formed from suitable metals for the purpose of attaining materials which are stable above epitaxial growth processing temperatures (see para. [0065]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the carrier material requirements taught by Su with motivation to attain materials which are stable above epitaxial growth processing temperatures.
The apparatus of Kwon in view of Mahawili and Su does not disclose wherein the surface of said base arrangement is a heat reflector. 
However Anderson discloses the upper surface (17a, Fig. 2) of a block (17) is polished to serve as a heat reflecting surface for the purpose of providing highly reflective surfaces which serve to direct the heat from the heating element to a different region (see col. 3, lines 1-13). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate reflector surface as taught by Anderson with motivation to provide highly reflective surfaces which serve to direct the heat from the heating element to a different region.
Claim 16: The apparatus of Kwon in view of Mahawili, Su, and Anderson does not disclose heating to a temperature of at least 800 °C, averaged over said second surface, an electric power control unit controlling power to said multitude of heater lamp tubes and conceived to operate said multitude of heater lamp tubes to establish along the first surface of said metal circular wafer carrier plate, opposite said first surface thereof.
However Mahawili discloses an electric power control unit (“disclosed as “external power supply,” Mahawili, see col. 34, lines 43-50) controlling power to said multitude of heater lamp tubes (42) and conceived to operate said multitude of heater lamp tubes (42) to establish along the first surface of said metal circular wafer carrier plate (bottom of 38 [platform], see col. 3, lines 39-45), opposite said first surface thereof, for the purpose of uniformly heating a substrate (see col. 3, lines 15-20).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the power unit taught by Mahawili with motivation to uniformly heat a substrate.
Su teaches heating to a temperature of at least 800 °C (see para. [0055]) for the purpose of uniformly heating substrates (see para. [0021]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the minimum temperature requirement taught by Su with motivation to uniformly heat substrates.
Claim 21: The apparatus of Kwon in view of Mahawili does not disclose comprising a piping arrangement in said base arrangement configured to flow a liquid herein.
However Mahawili discloses comprising a piping arrangement (28 [support], Fig. 5) in a base arrangement (30 [base]) conceived to flow a liquid herein (see col. 4, lines 43-50) for the purpose of dissipating heat generated by the lamps when energized, and to transfer heat from lamps by conduction and convection (see col. 4, lines 15-25). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the piping arrangement taught by Mahawili with motivation to dissipate heat generated by the lamps when energized, and to transfer heat from lamps by conduction and convection.
Claim 23: 
Claim 24: The apparatus of Kwon in view of Mahawili, Su, and Anderson does not disclose said extended essentially plane surface and said protruding peripheral circular rim surface being heat reflector surfaces.
However Anderson discloses the upper surface (17a, Fig. 2) of a block (17) is polished to serve as a reflecting surface, and heating elements are mounted in the elongated parabolic recesses formed in the upper surface (which appears to be essentially plane surface with rims, see Fig. 2), and the recesses are highly polished for the purpose of providing highly reflective surfaces which serve to direct the heat from the heating element to a different region (see col. 3, lines 1-13). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate highly polishing all surfaces as taught by Anderson with motivation to provide highly reflective surfaces which serve to direct the heat from the heating element to a different region.
Claim 31: The apparatus of Kwon in view of Mahawili, Su and Anderson disclose wherein the extended essentially plane surface (17a [surface] of 17 [block], Fig. 2, Anderson) and the protruding peripheral circular rim surface (20 [elongated parabolic recesses] of 17) are high gloss polished heat reflector surfaces (see col. 3, lines 5-13 where they are highly polished).
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili, Su, and Anderson as applied to claims 15, 16, 21, 23, 24, 31 above and further in view of US 2009/0101633 to Aggarwal et al (“Aggarwal"). 
Claims 17-19: The apparatus of Kwon in view of Mahawili, Su, and Anderson does not disclose (claim 17) the multitude of heater lamp tubes consisting of a multitude of heater lamp tubes, mounted in said heater compartment and equally oriented with respect to radial direction from said center to said circular rim surface; (claim 18) the length extent direction of said heater lamp tubes being angularly offset from said radial direction; (claim 19) a position of at least a part of said heater lamp tubes in said heater compartment being adjustable.
 However Aggarwal discloses various heating lamp configurations and arrangements to consider including radial, collinear, parallel, vertically offset, or in any other manner suitable, and lamps of equal or non-equal lengths (see p. 3, para. [0035-0037]) for the purpose of allowing localized heat control of the substrate (see p. 3, para. [0036-0037]).
Regarding adjustability of the position of the lamps, the courts have held that adjustability, where needed, is not a patentable advance.  MPEP 2144.04 V (D).
 It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the lamp tube optimization teachings of Aggarwal with motivation to allow localized heat control of the substrate.  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili, Su, and Anderson as applied to claims 15, 16, 21, 23, 24, 31 above and further in view of US 2009/0269490 to Moriyama et al (“Moriyama”).
Claim 20: The apparatus of Kwon in view of Mahawili, Su, and Anderson does not disclose comprising a gas outlet-and dispensing-arrangement through and along said first surface of said metal circular wafer carrier plate.
However Moriyama discloses a gas outlet-and dispensing-arrangement (107 [exhaust pipe], Fig. 1) through and along a first surface of a circular wafer carrier plate (bottom of 102 [susceptor], see Fig. 1, where gases flow through holes 106 and along 102) for the purpose of serving as an exhausting means from a second region (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outlet/dispensing arrangement taught by Moriyama with motivation to serve as an exhausting means from a second region.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili, Su, and Anderson as applied to claims 15, 16, 21, 23, 24, 31 above and further in view of US 6,210,539 to Tanaka et al (“Tanaka”). 
Claim 22: The apparatus of Kwon in view of Mahawili, Su, and Anderson does not disclose comprising a wafer retaining arrangement operationally coupled to said metal circular wafer carrier plate, wherein in particular said wafer retaining arrangement is a weight-ring dimensioned so as to reside on the periphery of a wafer to be processed.
Tanaka discloses comprising a wafer retaining arrangement (18 [clamp ring], Fig. 1) operationally coupled to a wafer carrier plate (7 [ substrate support portion]), wherein in particular said wafer retaining arrangement (18) is a weight-ring (18) dimensioned so as to reside on the periphery of a wafer (8 [substrate]) to be processed for the purpose of 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the wafer retaining arrangement and configuration as taught by Tanaka with motivation to apply a bias to the substrate through the weight ring thereby improving plasma potential uniformity.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 15, 16, 21, 23, 24, 31 above, and further in view of US 6,658,895 to Lieberman, et al (“Liberman”).
Claim 25:  The apparatus of Kwon in view of Mahawili and Su does not disclose the metal circular wafer carrier plate being electrically isolated from said base arrangement and to be electrically connected to an electric biasing source. 
However Liberman discloses (claim 11) a metal circular wafer carrier plate (49, substrate holder, Fig. 2) being electrically isolated from said base arrangement (33, vacuum chamber, see also col. 4, lines 34-38) and the metal circular wafer (49) carrier plate being electrically connected to an electric biasing source (55, power supply) for the purpose of forming a uniform layer film with a specific thickness (see col. 3, lines 7-11). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the bias configuration taught by Lieberman with motivation to form a uniform layer film with a specific thickness.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon in view of Mahawili and Su as applied to claims 15, 16, 21, 23, 24 above, and further in view of US 2005/0053369 to Yoo.
Claim 26:  The apparatus of Kwon in view of Mahawili and Su does not disclose said wafer carrier plate being conceived for one of:
•    a 100 mm diameter wafer, said multitude consisting of four 500W halogen heater lamp tubes,
•    a 150 mm diameter wafer, said multitude consisting of five 500W halogen heater lamp tubes,
•    a 200 mm diameter wafer, said multitude consisting of ten 250W halogen heater lamp tubes.
However Mahawili discloses a wafer carrier plate (10, platform, Fig. 1) with thickness and diameter dimensions to accommodate substrate diameters of 150, 200, 300 or more mm for the purpose of permitting the thickness of the member to contact the substrate yet providing sufficient structural integrity to withstand the rapid heat up rates associated with thermal processing of semiconductor substrates (see col. 6, lines 25-38).  Mahawili also discloses tungsten halogen lamps as the heating source (not shown, see col. 4, lines 44-55).
Also Yoo discloses a bank of well-known tungsten-halogen lamps with power requirements of between about 500 Watts and 50 kWatts (see p. 2-3, para. [0031]) for the purpose of uniformly and controllably heating the surface of a semiconductor substrate 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the substrate accommodations, lamp power requirements with an optimized number of lamps all taught by Mahawili and Yoo with motivation to permit the thickness of the member to contact the substrate yet providing sufficient structural integrity to withstand the rapid heat up rates associated with thermal processing of semiconductor substrates and uniformly and controllably heat the surface of a semiconductor substrate during thermal processing.
Claims 27 and 28: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718